                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           DANVILLE DIVISION


UNITED STATES OF AMERICA,              )
                                       )
V.                                     ) Cr. No. 4:18-CR-00011
                                       )
MARCUS JAY DAVIS,                      )
         Defendant.                    )

                MOTION FOR JUDGEMENT OF ACQUITAL OR
                 IN THE ALTERNATIVE FOR A NEW TRIAL

      Comes Now the Defendant, Marcus Jay Davis, and moves for judgement of

acquittal pursuant to Rule 29 of the Federal Rules of Criminal Procedure or in the

alternative for a new trial pursuant to Rule 33 of the Federal Rules of Criminal

Procedure. In support thereof, a memorandum in support of this motion is filed

herewith.

                                                    Respectfully submitted,
                                                    Marcus Jay Davis

                                                    By: s/Anthony F. Anderson
                                                        Counsel for Defendant

                                                    By: s/ Beverly M. Davis
                                                        Counsel for Defendant



                                                                              1
Anthony F. Anderson, VSB #21345
Anderson & Friedman
P. O. Box 1525
Roanoke, Virginia 24007
(540) 982-1525
(540) 982-1539
afa@afalaw.com
Counsel for Defendant

Beverly M. Davis, VSB # 33784
Davis, Davis & Davis, Attorneys
519 Second Street
Radford, Virginia 24141
 (540) 639-9095
(540) 369-9095
bevdavis@davisattys.com
 Counsel for Defendant

                            CERTIFICATE OF SERVICE

           I hereby certify that this 21st day of December, 2019, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

                                               s/Anthony F. Anderson
                                               Anthony F. Anderson
                                               Anderson & Friedman
                                               1102 Second Street, S. W.
                                               P. O. Box 1525
                                               Roanoke, Virginia 24007
                                               (540) 982-1525
                                               (540) 982-1539 (fax)
                                               afa@afalaw.com



                                                                                 2
